Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 23, 2015

                                       No. 04-15-00671-CV

                          Celestino AVILA, M.D. and Julio Avila, P.A.,
                                          Appellant

                                                 v.

                             ALLERMUNE BIOMEDICAL, LLC,
                                      Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12381
                                  Peter Sakai, Judge Presiding

                                          ORDER
        On November 17, 2015, the court reporter notified this Court that the record was due on
November 12, 2015; however, appellant has failed to provide proper notice to the reporter to
prepare the record for appeal and has failed to pay or make arrangements to pay the reporter’s
fee for preparing the record.

        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that appellant has provided proper notice to the court reporter to prepare
the record. Appellant must also provide proper notice that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter=s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
only consider those issues or points raised in appellant=s brief that do not require a reporter=s
record for a decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court